Citation Nr: 1616702	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-27 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a low back disability with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  At the hearing, the VLJ agreed to hold the record open for 60 days to allow the Veteran to obtain additional evidence in support of his appeal.


FINDINGS OF FACT

1.  A chronic right knee disability was not manifested in service; arthritis of the right knee was not manifested in the first year following the Veteran's discharge from active duty; and a right knee disability is not shown to be related to his service.

2.  A chronic low back disability with right lower extremity radiculopathy was not manifested in service; arthritis of the low back was not manifested in the first year following the Veteran's discharge from active duty; and a low back disability with right lower extremity radiculopathy is not shown to be related to his service.



CONCLUSIONS OF LAW

1.  Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Service connection for a low back disability with right lower extremity radiculopathy is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  

The Veteran's service treatment records (STRs) have been secured.  VA treatment records have been secured.  Private treatment records, with the exception of records from Dr. Leroy Odom, have been secured.  Requests for treatment records were made to Dr. Odom's office May 6, May 21, and June 11, 2014; no response to such requests have been received.  The Veteran was afforded a VA joints examination in September 2010 and a VA back examination in August 2011.  Those examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with evidence of record.  The Board, therefore, concludes that the VA examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the January 2016 hearing, the VLJ discussed the evidence that is needed to substantiate the claims of service connection for a right knee disability and a low back disability with right lower extremity radiculopathy, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2) in accordance with Bryant.

Legal Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 
Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Additionally, claims for certain chronic diseases namely those listed in 38 C.F.R. § 3.309(a), benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Right Knee Disability

The Veteran contends that his currently diagnosed right knee disability is related to a right knee injury he sustained in service in 1963.

STRs show that in April 1963 the Veteran fell from the back of a 21/2-ton truck and sustained a right knee injury, diagnosed as a medial collateral ligament strain.  He was treated in a long-leg cylinder cast for 3 weeks.  He had no other complaints or treatment after the cast was removed.  On his May 1965 service separation examination the Veteran did not indicate he had any knee problems and on clinical evaluation, his lower extremities and other musculoskeletal were normal.

VA treatment records dated 2010 to 2014 show assessments of knee pain.  
On September 2010 VA joints examination, the Veteran reported that his right knee hurts and swells.  He had trouble standing and walking occasionally.  He experienced swelling of the knee every few days, and it pops and catches.  The examiner noted the Veteran had no treatment or evaluation of his knee since discharge from service in July 1965.  X-rays of the right knee shows minimal degenerative changes at the tibiofemoral joint and patellofemoral joint.  The examiner noted the Veteran has minimal evidence of degenerative changes in the right knee.  The examiner opined that it is less likely as not that the right knee is due to any injury in military service.  The rationale for the opinion was that the Veteran did sustain a medial collateral ligament strain in 1963 and was in the service until July 1965 with no further complaints over a two-year period.  He had no treatment or evaluation for his right knee since 1963.  His current minimal degenerative changes of the right knee are more likely than not age-acquired; he is 67 years old.  There is no evidence of a chronic ongoing condition associated with his military service.

It is not in dispute that the Veteran has a right knee disability.  The September 2010 examiner confirmed a current diagnosis of minimal degenerative changes of the right knee.  His STRs, however, do not corroborate that his claimed right knee disability is related to his service.  Apparently, the April 1963 inservice injury to the right knee was acute and transitory and resolved without any residuals.  For example, treatment records subsequent to the April 1963 knee injury are silent for a right knee or any residuals of a right knee injury.  Notably, the Veteran separated from active service in July 1965, more than two years following the April 1963 incident involving injury to his right knee.  He did not indicate having any knee problems on his medical history report at separation and clinical evaluation at separation found his lower extremities normal.  Complaints of a right knee disorder after service was first noted in an August 2010 VA medical report (more than 45 years after service).  This lengthy interval between service and the initial postservice treatment for complaints of knee pain is of itself a factor weighing against a finding of service connection.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's right knee disability became manifest in service and persisted, and that service connection for a right knee disability on that basis is not warranted.  Moreover, inasmuch as arthritis of the right knee was not manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (i.e., as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

In the absence of continuity of right knee symptoms since an injury in service, whether there is a nexus between a current right knee disability and any right knee complaints in service is a medical question.  The only support for the Veteran's claim, however, is his own assertion that there is such a relationship.  While he is competent to describe observable symptoms such as experiencing right knee pain, he is not competent to offer an opinion relating his current degenerative changes of the right knee to an incurrence in service, as that involves highly complex medical questions.  See Jandreau, 492 F, 3d at 1377.  The Board does not find the Veteran's account probative.  The record contains medical evidence against the Veteran's claim.  The September 2010 VA examiner's opinion is that there is no evidence of a chronic ongoing right knee disability associated with the Veteran's military service; and more likely than not his right knee degenerative changes are age-acquired.  In fashioning this opinion, the September 2010 VA examiner demonstrated familiarity with the Veteran's medical history, cited to factual data in support of his opinion with rationale against the Veteran's claim, and identified a more likely alternative etiology, i.e., age-acquired degenerative changes.  Consequently, the Board finds the September 2010 VA examiner's opinion probative, and persuasive.

Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Low Back Disability with Right Lower Extremity Radiculopathy

The Veteran contends he is entitled to service connection for a low back disability with right lower extremity radiculopathy as a result of the 1963 fall when he injured his knee.  

His STRs do not show any complaints about the back at the time of the fall in 1963.  STRs do show in August 1964 the Veteran complained of pain in the lumbar region.  He reported that he had "this problem" prior to that time, but the pain never continuously stayed in the lumbar area that long; it had begun in the morning and never stopped.  He was prescribed a "Hot Soak."  No diagnosis was rendered at that time.  His May 1965 separation examination is silent for any abnormalities of the spine or other musculoskeletal.  On his medical history report at separation, he did not indicate he had any type of back disorder.

Postservice records shows mild to moderate degenerative change in the lumbar spine as noted on March 2000 x-rays of the lumbar spine.  In February 2004, the Veteran underwent a right laminectomy and decompression of the lumbar spine.  A June 2007 MRI [magnetic resonance imaging] reveals evidence of a previous right laminectomy at L5 with moderate soft tissue in anterior spinal canal in the midline at L5-S1 level related to a combination of postoperative scar and posterior central disc herniation; moderate generalized disc bulge and moderate bilateral facet hypertrophy at L4-5 with evidence of mild scarring in left neural foramen at this level resulting in moderate spinal canal and moderate bilateral neural foramen stenosis; and mild generalized disc bulge evidence at L2-3 and L3-4.  A June 2007 private treatment record notes the Veteran had lumbar radiculopathy involving the L5 nerve roots bilaterally and right S1 nerve root and mild to moderate axonal and demyelinating peripheral neuropathy.  In September 2007 he underwent a right L5/S1 lumbar epidural steroid injection, lumbar epidurogram, fluoroscopic-guided needle localization, and interpretation of static and dynamic x-ray images.  The impression was lumbar radiculopathy; pre- and post-diagnoses were low back pain.  A February 2010 VA primary care follow-up note shows the Veteran with a prior history of low back pain post surgery in 2004.  He reported falling from a truck in service in 1963.  He stated he received medical attention, was placed in a cast and given pain medication.  When he left service he saw an outside doctor and underwent back surgery.  He related that he feels the pain is due to the fall in service.  The diagnosis was chronic back pain.  A March 2010 MRI of the lumbar spine shows a history of right hip and low back pain and numbness of the right toes.  There were decreased T2 signal intensity at all lumbar levels.  Minimal circumferential annular bulge was present at L1-L2.  There was no stenosis.  An April 2010 VA primary care follow-up note shows a diagnosis of chronic back pain, but by history and physical examination, likely sciatica.  A June 2011 VA orthopedic surgery note, shows the Veteran presented with spondylolysis of foraminal stenosis of the lower back.  He had complaints of lower back pain and bilateral leg radicular symptoms.  The diagnosis was low back pain with spondylolysis and foraminal stenosis with bilateral radicular symptoms.

On August 2011 VA back examination, the Veteran reported chronic low back pain with radiation to the right hip and radicular pain primarily sciatic on the right.  The pain would come and go with prolonged sitting, standing or walking and it was radicular, right sciatic, which was confirmed by MRI.  He stated he "gets a pins and needles feeling in the right foot."  He had no injury to his back, but he did have surgery in 2004 (a laminectomy).  X-rays of the lumbosacral shows moderate degenerative disk disease (DDD) at L5-S1, and extensive facet arthropathy.  The diagnosis was DDD, age acquired of the lumbar spine.  The examiner opined that the Veteran's lumbar spine problem was not caused by or a result of his military service.  The rationale for the opinion was that the Veteran never complained about the back when he fell from a truck in service in 1963 and injured his knee.  The only back complaint in service was in 1964 when he was treated for a kind of lumbar strain.  The medical records are silent for a back problem until 2009 when he was seen at a VA hospital.  He had back surgery in 2004, the reason for the surgery is unknown.  According to the evidence of record, he did not have a problem with his back after service until he had surgery in 2004.  X-rays and MRI are conclusive as to facet atrophy and degenerative changes that are consistent with aging overtime.  The examiner noted that the lumbar spine problem was not caused by or a result of the military service.  

Based upon the foregoing, the Board finds that service connection is not warranted for the Veteran's low back disability with right lower extremity radiculopathy.  His STRs show that in August 1964 he complained of low back pain.  No diagnosis was rendered in response to that complaint.  The record shows no previous history of a low back disability or lower extremity radiculopathy.  The record does show his low back was treated in August 1964 and apparently resolved because subsequent medical records are silent for any low back problems, such that in his May 1965 separation examination he did not report having any back problems and his spine and other musculoskeletal were normal on clinical evaluation.  Thus, the August 1964 complaints of low back pain were no more than an acute and transitory event in service that resolved without residual disability.  At the hearing the Veteran testified that after service he first sought private treatment for his back in the 1960's in California; he stated he could not remember "exactly" and those records are unavailable.  There is no documented record of treatment for a low back disability from the time he was discharged from service until March 2000 when x-rays of the spine showed he had mild to moderate degenerative change in the lumbar spine (which is more than 35 years after active duty service).  The lengthy interval between service and the initial postservice documentation of a low back disability is of itself a factor weighing against a finding of service connection.  Consequently, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's low back disability with right lower extremity radiculopathy became manifest in service and persisted, and that service connection for a low back disability with right lower extremity radiculopathy on that basis is not warranted.  Moreover, inasmuch as arthritis of the low back was not manifested in service or in the first postservice year, service connection for such disability on a presumptive basis (i.e., as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.

Hence, to establish service connection for a low back disability with right lower extremity radiculopathy, the Veteran must present competent evidence relating such disabilities to his service.  See 38 C.F.R. § 3.303.  Whether there is a nexus between a low back disability with right lower extremity radiculopathy and service/injuries therein (in the absence of continuity of symptoms), is a medical question, and requires medical expertise.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007). 

The only competent (medical) evidence that directly addressed the matter of a nexus between the claimed low back disability with right lower extremity radiculopathy and the Veteran's service is the opinion of the August 2011 VA examiner who opined that the Veteran's lumbar spine problem was not caused by or a result of his military service.  The examiner reviewed the Veteran's medical records, obtained a medical history, offered a rationale for the opinion, and cited to factual data.  The Board therefore finds the opinion highly probative evidence in this matter and because there is no competent evidence to the contrary, the Board finds the opinion persuasive.

The Board acknowledges the Veteran's assertions that he has a low back disability with right lower extremity radiculopathy that began in service.  While he is competent to describe observable symptoms such as having low back and right lower extremity pain, he is not competent to offer an opinion relating his low back disability to an incurrence in service as it falls outside of the realm of common knowledge of a lay person.  See Jandreau, 492 F, 3d at 1377.  The Veteran's own assertions as to etiology have no probative value.  

Accordingly, the Board finds the preponderance of the evidence is against a finding that the claimed low back disability with lower extremity radiculopathy is related to his service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the appeal seeking service connection for a low back disability with right lower extremity radiculopathy must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a low back disability with right lower extremity radiculopathy is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


